


EXHIBIT 10.57






Amendment No. 13


To


Special Business Provisions (SBP) MS-65530-0016


between


The Boeing Company and Spirit AeroSystems, Inc.


THIS AMENDMENT ("SBP Amendment No. 13"), is entered into as of the last day of
execution written below by Spirit AeroSystems, Inc. (hereinafter called
"Seller"), having its principal office
in Wichita, Kansas and Boeing Commercial Airplanes, a division of the Boeing
Company (herein called "Boeing"), a Delaware Corporation, with a place of
business in Everett, Washington. Hereinafter, Seller and Boeing may be referred
to jointly as "Parties" hereto.


WHEREAS, the Parties have heretofore entered into Special Business Provisions
(SBP) MS-
65530-0016 as of the 16th day of June, 2005, as amended ("SBP").


WHEREAS, the Parties have agreed to modify the SBP to incorporate updated
Pricing in SBP Attachment 1 (Work Statement and Pricing).


WHEREAS, the Parties have agreed to modify SBP Attachment 2 (Product Article
Definition and Contract Change Notices) to reflect the incorporation of certain
additional Contract Change Notices (CCNs) through September 30, 2014.


WHEREAS, the Parties have agreed to certain modifications to SBP Attachment 7
(Indentured
Priced Parts List for POAs).


WHEREAS, the Parties have agreed to certain modifications to SBP Attachment 9
(Non­ Recurring Agreements).


WHEREAS, the Parties have agreed to certain modifications to SBP Attachment 14
(Production
Article Delivery Schedule).


WHEREAS, the Parties have agreed to certain modifications to SBP Attachment 16
(Boeing
Provided Detail (BPD) and Supplier Banked Material (SBM)).


NOW THEREFORE, it is hereby agreed by and between the Parties:


1. THAT the AMENDMENTS index of the SBP is hereby deleted in its entirety and
replaced with the following:
























--------------------------------------------------------------------------------






AMENDMENTS


Amend Number
Description
Effective Date
Approval
1
Revise Company name from Mid-Western Aircraft
Systems Incorporated to Spirit AeroSystems throughout document. Update
attachments 1, 2, 4, 14 and 16.
2/23/06
H. McCormick/ R.
Stone


2
Incorporate CCNs as listed in attachment 2, includes addition of new section
12.19, modification to sections 3.4.9, 12.16 and 32.0, updates to attachments
1, 2, 6, 7, 15, 16, 19 and 20.
4/11/07
H. McCormick/ J .
Edwards


3
Incorporate CCNs as listed in attachment 2, updates to attachments
1, 2, 7, 14, 15, 16 and 22.
11/28/07
H. McCormick/ J.
Edwards


4
Incorporate CCNs as listed in attachment 2. Updates to Attachments 1, 2, 7,
14, 15, 16. Incorporate Attachment 1A per CCN 508, 1328.
7/8/08
S.Hu
W. Wallace


5
Incorporate CCNs as listed in attachment 2, includes addition of new section
12.3.1.1 Updates to Attachments 1, 2, 7, 14, 15, 16, 20


6/22/09
S. Hu
R. Stone


6
Incorporate CCNs as listed in attachment 2. Updates to Attachments 1, 2, 4, 7,
9, 10, 14, 16. Incorporate Attachment 9 per CCN 2385.
11/23/10
S. Hu
M. Milan


7
Incorporate CCNs as listed in attachment 2, includes addition of new section
12.13.3.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 16. Incorporate Attachment
1B per CCN 4212 and Attachment 23 per the 767-2C MOA.
7/29/11
S. Hu
M. Milan


8
Incorporate CCNs as listed in attachment 2, includes revisions to section 7.9
and 12.13.1.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 15, 16.
2/6/2013
C. Howell
M. Milan


9
Incorporate Attachment 25 - 737 Max Titanium lnnerWall Agreement
9/4/2014
E. Flagel
M. Milan


10
Incorporate Attachment 26-737 Derailment
9/2/2014
B. Folden
R. Ast


11
Incorporate Attachment 27 -737-MAX Non
Recurring Agreement, and Attachment 28
737/747/767/777 Pricing Agreement. Updates Section 4.1, Attachment 4 Section
B.1., Attachments 9 and 15


3/10/2015
C.Howell
R. Ast


12
Delete and replace Attachment 25 Section 3.0
4/9/2015
K. Drawsky
R. Ast


13
Incorporate CCNs as listed in SBP Attachment 2, updates to Attachments
1, 2, 7, 9, 14, and 16
12/23/2015
L. Taylor
K. Leyba


14
Incorporate Attachment 25, Addendum 1
4/21/2015
D. Blaylock
R. Grant















--------------------------------------------------------------------------------




2. THAT the Parties agree that SBP Attachment 1, under "Work Statement and
Pricing," "Attachment 1 Parts and Prices" is replaced by four separate MS Excel
files due to size and price impacts from the CCNs noted below. The current file
names are:


a. "SBP MS-65530-0016 Amend 13_Attachment 1_737.xlsx"
b. "SBP MS-65530-0016 Amend 13_Attachment 1_747.xlsx"
c. "SBP MS-65530-0016 Amend 13_Attachment 1_767.xlsx"
d. "SBP MS-65530-0016 Amend 13_Attachment 1_777.xlsx"


CCNs contributing to these changes are: 5445, 5889, 5896R3, 6099, 6276, 6276R1,
6406, 6429R1, 6429R2, 6649R1, 6505, 6553, 6553R1, 6684, 6688, 6744R3, 6785,
6796, 6797, 6808, 6809, 6810, 6811, 6812, 6830, 6831, 6832, 6876R1, 6892,
6892R1,
6899, 6966, 6994, 7016, 7028, 7036, 7123, 7175 7175R1, 7277, 7340, 7340R2,
7340R3, 7422, 7423, 7426, 7426R1, 7432, 7432R1, 7487, 7487R1, 8088, 8169, 8174,
8174R1, 8228, 8237, 8303, 8305, 8317, 8366, 8391, 8433, 8433, 8494, 8504,
8494R1,
8504R1, 8520, 8520R1, 8532, 8588, 8589R1, 8616, 8617, and 8652.


3. THAT SBP Attachment 2 is revised to reflect incorporation of the CCNs in
Amendment
No. 13 Attachment A.


4. THAT SBP Attachment 7 is revised to reflect incorporation of CCNs 5896R3,
6125,
6334, 6530, 6551, 6552, 6555, 6556, 6653, 6789R1, 6790, 6829 R1, 6963, 7060,
7147,
7148, 7281, 7663, 7720, 7721, 7721R1, 7722, 7836, 7837, 8181, 8196, 8285, 8294,
8295, 8296, 8298, 8390, 8425, 8446, 8447,8468, 8487, 8488, and 8516.


5. THAT SBP Attachment 9 is revised to reflect the incorporation of CCNs 2580R4,
4695R1, 5889R4, 5901, 6902, 6086R3, 6086R4, 6086R5, 6086R7, 6099, 6134R1,
6153, 6162, 6284, 6375, 6382, 6409R1, 6429R1, 6429R2, 6483, 6601, 6684, 6792,
6835, 6867, 6882, 6900, 6901, 6901 R1, 6902, 6908, 6914, 6962, 6983, 6985, 6986,
6994, 7019, 7028, 7101, 7103, 7104, 7149, 7319, 7345, 7376, 7402, 7422, 7443,
7500,
7501, 7586, 7644, 7744, 7752, 7752R1, 7752R2, 7752R3, 7859, 7860, 7860R1, 7881,
7888, 7902R1, 7971, 7989, 8015, 8112, 8169, 8289, 8304, 8307, 8328, 8335, 8336,
8337, 8388, 8389, 8393, 8463, 8490, 8494, 8498, 8502, 8521, 8533, 8534, 8535,
8536,
8547, 8580, 8637, 8638, 8658, 8663, 8682 and 8684.


6. THAT SBP Attachment 14 is revised to incorporate the agreed-to firing orders
as reflected in CCNs 6659, 6742, 6802, 6803, 6805, 6806,6903, 6904, 6907, 6920,
6929,
6935, 6970, 6998, 6999, 7013, 7015, 7018, 7034, 7093, 7106, 7107, 7108, 7128,
7152,
7195, 7197, 7198, 7199, 7201, 7234, 7244, 7253, 7355, 7356, 7370, 7376, 7381,
7476,
7476R1, 7490, 7491, 7492, 7509, 7527, 7528, 7540, 7585, 7601, 7632, 7637, 7633
8698, 8675 and 8137.


7. THAT SBP Attachment 16.S is revised to incorporate the latest revision as
reflected in CCNs 6278, 6408, 6519, 6629, 6767, 6847, 7526, 7812, 7916, 8086,
8217, 8329, 8412, 8478, 8522, 8543, 8612, 8650 and 8709. CCN 8709 reflects the
current Attachment 16.B as of 9/30/14.


THAT except as expressly provided by this SBP Amendment No. 13, all other terms,
conditions, provisions and obligations of the parties under Special Business
Provisions MS-65530-0016 remain unchanged.
























--------------------------------------------------------------------------------






IN WITNESS THEREOF the parties hereto have executed this SBP Amendment No. 13 as
of the last day of execution as written below.




THE BOEING COMPANY
Boeing Commercial Airplanes
Supplier Management




By: /s/ Lanny Taylor
Lanny Taylor
Procurement Agent
Date: 1-4-2016










SPIRIT AEROSYSTEMS, INC.




By: /s/ Kenneth Leyba
Kenneth Leyba
Contracts Administrator
Date: 12-23-2015
































































--------------------------------------------------------------------------------






ATTACHMENT A
2580R1
3363R4
3798
4695R1
5445
5601R1
5708
 
5708R1
5779
5779R1
5809R2
5838
5847
5849R2
5849R3
5889
5889R4
5896R2
5896R3
6004R1
6014
6020
6035R2
6050
6051
6052
6053
6068
6086R3
6086R4
6086R5
6086R7
6087
6088
6089
6099
6111
6125
6126
6127
6128
6129
6134R1
6150
6153
6155
6158
6161
6162
6170
6179
6189
6192
6196
6200
6204
6215
6216
6241
6247
6248
6249
6253
6271
6272
6273
6274
6276
6276R1
6278
6279
6284
6293
6294
6311
6315
6320
6326
6327
6328
6334
6342
6344
6346
6347
6348
6349
6350R3
6350R4
6350R5
6350R6
6350R7
6350R8
6354
6370
6374
6375
6377
6380
6382
6400
6406
6407
6408
6409
6409R1
6414
6418
6419
6420
6425
6426
6429R1
6429R2
6432
6439
6441
6448
6482R1
6483
6484
6485
6494
6505
6506
6507
6508
6516
6518
6519
6520
6524
6530
6532
6535
6537
6539
6540
6542
6544
6545
6546
6547
6551
6552
6553
6553R1
6555
6556
6560
6562
6563
6565
6566
6567
6568
6569
6573R1
6573R2
6575
6576
6577
6578
6584R1
6591
6592
6593
6594
6595
6596
6598
6601
6608
6622
6624
6629
6630R1
6632
6639R2
6640R1
6640R2
6642
6643
6648
6649
6649R1
6652
6653
6654
6659
6661
6663
6664
6665
6674
6675
6680
6682
6684
6685
6688
6688R1
6689R1
6690
6693
6705
6708
6709
6710
6711
6712
6726
6727
6729
6730
6731
6732
6733
6734
6735
6735R1
6736
6737
6738
6740
6742
6743
6744R3
6752
6753
6757
6758
6759
6760
6761
6763
6764
6765
6766
6767
6768
6769
6773
6774
6775
6775R1
6776
6777
6778
6780
6781
6782
6783
6784
6785
6786
6787
6788
6788R1
6788R2
6789R1
6790
6791
6791R1
6792
6793
6793R1
6794
6796
6797
6798
6799
6800
6801
6802
6803
6804
6805
6806
6807























--------------------------------------------------------------------------------






6808
6809
6810
6811
6812
6813
6814
6816
6817
6818
6819
6820
6821
6822
6823
6824
6825
6826
6828
6829R1
6830
6831
6832
6833
6834
6835
6836
6837
6838
6839
6840
6842
6843
6844
6845
6846
6847
6848
6849
6850
6851
6852
6853
6854
6855
6856
6857
6858
6859
6860
6861
6862
6863
6864
6865
6866
6867
6868
6869
6870
6870R1
6872
6873
6874
6874R1
6875
6875R1
6876
6876R1
6877
6878
6878R1
6879
6880
6881
6882
6883
6884
6885
6886
6887
6888
6889
6890
6891
6892
6892R1
6894
6895
6896
6896R2
6897
6898
6899
6899R1
6900
6901
6901R1
6902
6903
6904
6905
6907
6908
6909
6910
6911
6912
6913
6913R1
6914
6915
6916
6917R1
6919
6920
6921
6922
6923
6924
6925
6926
6927
6928
6929
6930
6931
6932
6932R1
6934
6935
6936
6937
6938
6940R1
6941
6942
6943
6944
6945
6946
6947
6948
6949
6950
6951
6951R1
6952
6953
6954
6955
6956
6957
6958
6958R1
6959
6959R1
6960
6960R1
6962
6963
6964
6965
6966
6967
6968
6969
6970
6972
6973
6974
6975
6976
6978
6979
6980
6981
6982
6983
6984
6985
6986
6987
6988
6989
6990
6991
6992
6993
6994
6995
6995R1
6995R2
6995R3
6995R4
6996
6997
6998
6999
7000
7002
7003
7004
7005
7006
7007
7008
7009
7010
7011
7012
7013
7015
7016
7017
7018
7019
7020
7021
7022
7023
7024
7025
7026
7027
7027R1
7027R2
7027R3
7028
7029
7030
7031
7032
7033
7034
7035
7036
7037
7038
7039
7040
7041
7041R1
7042
7043
7044
7045
7046
7047
7048
7049
7050
7051
7052
7053
7053R1
7054
7055
7056
7057
7058
7059
7060
7062
7063
7064
7065
7066
7068
7069
7070
7071
7072
7073
7074
7075
7076
7077
7078
7079
7080
7081
7082
7083
7084
7085
7087























--------------------------------------------------------------------------------






7088
7089
7091
7092
7093
7094
7095
7096
7097
7098
7100
7101
7102
7103
7104
7105
7106
7107
7108
7109
7112
7113
7114
7116
7117
7118
7120
7123
7124
7125
7126
7127
7128
7131R1
7145
7146
7147
7148
7149
7150
7151
7152
7153
7154
7154R1
7155
7156
7157
7158
7159
7.160
7161
7162
7163
7164
7165
7166
7167
7168
7169
7175
7175R1
7176
7178
7179
7185
7186
7187
7188
7189
7190
7190R1
7190R2
7191
7192
7193
7194
7195
7196
7197
7198
7199
7201
7202
7203
7205
7207
7209
7210
7211
7212
7213
7214
7215
7216
7217
7218
7219
7220
7221
7222
7225
7226
7227
7228
7229
7230
7231
7231R1
7234
7236
7237
7238
7239
7240
7241
7242
7243
7244
7245
7246
7247
7248
7249
7252
7253
7254
7255
7256
7257
7258
7258R1
7259
7259R1
7260
7261
7261R1
7275
7277
7278
7279
7281
7283
7284
7285
7286
7287
7288
7290
7291
7292
7293
7294
7295
7296
7297
7298
7299
7300
7301
7302
7303
7304
7306
7307
7308
7309
7310
7311
7312
7313
7314
7315
7316
7317
7318
7319
7320
7321
7322
7325
7327
7328R1
7329
7334
7335
7336
7337
7338
7339
7340R1
7340R2
7340R3
7342
7344
7345
7346
7347
7348
7349
7350
7351
7354
7355
7356
7358
7360
7361
7362
7365
7366
7367
7368
7370
7371
7372
7373
7374
7375
7376
7377
7379
7380
7381
7382
7383
7384
7385
7386
7397
7402
7403
7404
7405
7413
7414
7416
7417
7420
7421
7422
7423
7424
7424R1
7426
7426R1
7427
7428
7430
7431
7432
7432R1
7433
7434
7435
7436
7437
7438
7439
7440
7441
7442
7443
7444
7445
7446
7447
7448
7449
7450
7450R1
7451
7452
7453
7454
7455
7456
7457
7458
7475
7476
7476R1
7477
7480
7481
7482
7486























--------------------------------------------------------------------------------






7487
7487R1
7490
7491
7492
7493
7494
 
7495
7495R2
7496
7498
7498R1
7498R2
7499
7500
7501
7502
7503
7504
7505
7506
7507
7508
7509
7510
7510R1
7511
7514
7515
7516
7519
7520
7521
7523
7524
7525
7526
7527
7528
7530
7531
7532
7533
7535
7536
7537
7539
7540
7542
7542R1
7543
7544
7558
7558R1
7558R2
7558R3
7558R4
7558R5
7559
7559R1
7560
7561
7562
7563
7564
7565
7566
7567
7568
7569
7570
7571
7572
7574
7575
7577
7577R1
7578
7578R1
7578R2
7579
7580
7580R2
7581
7582
7583
7584
7585
7586
7587
7588
7589
7590
7591
7592
7593
7594
7595
7596
7597
7598
7599
7600
7600R1
7601
7608
7609
7610
7611
7612
7613
7614
7615
7616
7617
7618
7619
7620
7621
7622
7623
7624
7626
7627
7627R1
7628
7629
7630
7631
7632
7633
7634
7635
7635R1
7636
7637
7644
7645
7646
7647
7648
7650
7651
7652
7653
7654
7655
7656
7657
7658
7659
7660
7661
7662
7663
7664
7665
7666
7675
7676
7677
7678
7679
7680
7682
7683
7684
7685
7686
7687
7688
7689
7690
7690R1
7691
7692
7693
7694
7694R1
7694R2
7694R3
7695
7696
7697
7698
7699
7700
7702
7704
7705
7706
7711
7713
7715R1
7716
7718
7719
7720
7721
7721R1
7722
7723
7724
7725
7727
7728
7729
7730
7731
7731R1
7732
7733
7734
7735
7737
7738
7740
7741
7742
7743
7744
7746
7747
7749
7751
7752
7752R1
7752R2
7752R3
7753
7754
7755
7756
7758
7760
7761
7762
7763
7764
7765
7766
7767
7768
7770
7771
7772
7773
7774
7775
7776
7777
7778
7779
7780
7781
7782
7783
7784
7785
7785R1
7786
7788
7789
7791
7793
7794
7797
7798
7800
7801
7803
7804
7805
7806
7807
7807R1
7808
7809
7812
7813
7814
7815
7816
7817
7818
7819
7820























--------------------------------------------------------------------------------








7821
7821R1
7822
7823
7824
7825
7826
 
7827
7828
7829
7831
7832
7833
7834
7836
7837
7842
7843
7844
7845
7849
7850
7851
7852
7854
7855
7856
7857
7858
7859
7860
7860R1
7861
7862
7864
7866
7867
7868
7869
7870
7871
7872
7873
7874
7875
7876
7877
7878
7879
7880
7888
7890
7891
7892
7893
7894
7895
7896
7897
7898R1
7899
7900
7902
7902R1
7903
7904
7906
7908
7909
7911
7912
7913
7914
7915
7916
7917
7918
7919
7920
7921
7922
7923
7926
7926R1
7932
7934
7935
7936
7937
7938
7939
7940
7942
7943
7944
7945
7946
7949
7950
7953
7953R1
7954
7955
7956
7957
7957R1
7958
7959
7960
7961
7962
7963R1
7963R3
7964
7965
7966R1
7968
7969
7970
7971
7972
7973
7978
7979
7980
7981
7982
7983
7986
7986R1
7987
7988
7989
7990
7991
7992
7993
7994
7995
7996
7997
7998
7999
8000
8001
8002
8003
8004
8005
8006
8007
8008
8009
8010
8011
8012
8013
8014
8015
8016
8017
8018
8019
8020
8023
8024
8025
8026
8027
8028
8029
8031
8032
8033
8034
8035
8036
8037
8038
8039
8040
8041
8042
8045
8046
8047
8048
8049
8050
8052
8053
8054
8055
8056
8057
8057R1
8058
8059
8060
8062
8067
8067R1
8068
8069
8072
8073
8073R1
8074
8075
8076
8078
8079
8080
8081
8083
8084
8085
8086
8087
8088
8093
8094
8096
8098
8099
8100
8101
8102
8104
8105
8106
8107
8108
8109
8112
8113
8114
8115
8116
8119
8120
8121
8122
8123
8123R1
8124
8125
8126
8127
8128
8131
8132
8133
8135
8136
8137
8138
8138R1
8138R2
8139
8139R1
8139R2
8139R3
8140
8141
8142
8143
8144
8146
8147
8148
8149
8150
8151
8152
8153
8153R1
8154
8155
8156
8156R1
8157
8158
8158R1
8159
8160
8161





















--------------------------------------------------------------------------------








8162
8163
8164
8165
8166
8166R1
8167
8168
8169
8171
8172
8173
8174
8174R1
8175
8176
8177
8178
8179
8180
8181
8182
8184
8186
8187
8188
8190
8191
8192
8193R1
8194
8195
8196
8198
8199
8200
8201
8201Rl
8202
8204
8205
8206
8207
8208
8212
8213
8217
8220
8221
8222
8225
8226
8227
8228
8229
8230
8231
8233
8235
8236
8236R1
8237
8238
8240
8241
8244
8246
8247
8248
8249
8250
8251
8255
8259
8260
8261
8262
8267
8268
8269
8270
8272
8273
8274
8275
8276
8278
8279
8279R1
8281
8282
8283
8285
8286
8287
8288
8289
8291
8292
8293
8294
8295
8296
8298
8300
8301
8303
8304
8305
8307
8308
8309
8310
8311
8312
8313
8314
8315
8316
8317
8319
8320
8321
8322
8324
8325
8326
8327
8328
8329
8330
8334
8335
8336
8337
8339
8340
8341
8342
8343
8344
8345
8346
8347
8348
8349
8350
8351
8352
8353
8354
8361
8362
8365
8366
8367
8369
8370
8372
8373
8374
8375
8376
8377
8378
8380
8381
8381R1
8382
8383
8384
8385
8387
8387R1
8388
8389
8390
8391
8392
8393
8399
8412
8413
8413R1
8414
8415
8425
8427
8428
8430
8430R2
8431
8432
8433
8434
8435
8436
8437
8438
8439
8440
8441
8445
8446
8447
8451
8452
8453
8454
8456
8457
8458
8459
8460
8462
8463
8464
8465
8466
8467
8468
8478
8479
8480
8481
8482
8484
8485
8486
8486R1
8487
8488
8490
8491
8492
8493R1
8494
8494R1
8498
8500
8502
8503
8504R1
8506
8507
8509
8510
8512R1
8514
8515
8516
8518
8519
8520
8520R1
8521
8522
8524
8525
8526
8528
8529
8530
8531
8532
8533
8534
8535
8536
8537
8538
8539
8540
8543
8544
8546
8547
8553
8554
8555
8556
8557
8558
8559
8559R1
8560
8568





















--------------------------------------------------------------------------------












8569
8570
8571
8572
8573
8574
8577
8578
8580
8581
8582
8583
8587
8588
8589R1
8590
8591
8592
8593
8598
8599
8600
8601
8602
8605
8609
8610
8612
8615
8616
8617
8618
8631
8632
8633
8634
8635
8637
8638
8639
8641
8643
8644
8645
8649
8650
8652
8653
8654
8656
8658
8660
8662
8663
8666
8667
8669
8670
8671
8672
8674
8675
8677
8678
8680
8682
8684
8685
8692
8693
8694
8695
8698
8704
8708
8709
 







